Opinion of the court delivered by
Judge Catron.
1st. We are of opinion that the plea of tender is bad, because it does not aver that the bank notes tendered were of par value; this is the undoubted meaning of the covenant.
2d. The contract, that the note if not paid when due, should bear interest from the date, was lawful, neither tainted with usury, nor in violation of sound policy, 15 Mass. Rep. 177. 1 Bibb’s Rep. 242.
3d. There was no necessity for presentment at the time the note fell due, although it was made at Nashville, 8 Mass. Rep. 480. 10 Wheaton 175. 17 John. Rep. 248. So this court has several times decided. If the defendants were in fact ready to pay at the day and place and continued ready, this was matter for a plea with the money brought into court, when the plaintiff would bead-judged to receive the money, pay the costs, and would not have been entitled to interest by way of damages; to this the tender is a bar, not to the debt. 1 Lord Ray. 254. 17 John 253. The judgment must be affirmed.
Judgment affirmed.